Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-11, 13-22 are allowed.
Claim 1:  The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the second gate dielectric layer and the second gate electrode are formed from individual layers of the multilaver film that are distinct from the seal layer”, in all of the claims which is not found in the prior art references.

Claim 9:  The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation “oxidizing a top surface portion of the substrate in the first opening to form a first gate dielectric layer, wherein the barrier layer blocks oxidants from the oxidizing from reachinq the first doped well;”, in all of the claims which is not found in the prior art references.

Claim 17:  The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation “wherein a dummy portion of the seal laver remains at a periphery of the first region of the substrate upon completion of the first etch;… and wherein the common layer has a bottom recess surrounding the dummy portion before forming the second and third gate electrodes ;”, in all of the claims which is not found in the prior art references.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JARRETT J. STARK
Primary Examiner
Art Unit 2823



4/23/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822